EXHIBIT 10.1

 

RESTRICTED STOCK OWNERSHIP AGREEMENT

 

This RESTRICTED STOCK OWNERSHIP AGREEMENT (the “Agreement”) is made as of
April 19, 2002, by and between Monitronics International, Inc., a Texas
corporation (the “Company”), and James R. Hull, an employee of the Company (the
“Employee”).

 

WHEREAS, pursuant to this Agreement, the Company desires to transfer to the
Employee 291,998 shares (the “Shares”) of the Company’s Class A Common Stock,
$0.01 par value, per share (the “Common Stock”) which shares shall be subject to
certain restrictions as set forth herein and shall be herein referred to as the
“Restricted Shares”; and

 

WHEREAS, Company and Employee desire to enter into this Agreement to provide for
restrictions on transfer and forfeiture of the Restricted Shares prior to the
vesting of such Restricted Shares and removal of such forfeiture restrictions
upon vesting of the Restricted Shares.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements set forth herein, together with other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Purchase of Restricted Shares. Concurrently with execution of this Agreement,
Employee has purchased the Restricted Shares and paid the purchase price of
$0.01 per share (the “Purchase Price”). Concurrently with execution of this
Agreement and payment of the Purchase Price, Employee shall also execute and
deliver to Company an executed blank Stock Power of Attorney in the form
attached hereto as Exhibit “A” with respect to the Restricted Shares.

 

2. Repurchase Right

 

2.1 Grant. Employee hereby grants to Company the right (the “Repurchase Right”)
exercisable at any time during the 180-day period following the date Employee’s
employment by Company is terminated for any reason, to repurchase at the
Purchase Price all or any portion of the Restricted Shares in which Employee is
not, at the time of his or her termination of employment, vested in accordance
with the Vesting Schedule described in Section 2.3 and set forth in the form
attached hereto as Exhibit “B” (such shares to be hereinafter referred to as the
“Unvested Shares”).

 

2.2 Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to Employee prior to the expiration of the 180-day
exercise period. The notice shall indicate the number of Unvested Shares to be
repurchased and the date on which the repurchase is to be effected, such date to
be not more than 30 days after the date of such notice. The certificates
representing the Unvested Shares to be repurchased shall be delivered to Company
prior to the close of business on the date specified for the repurchase.
Concurrently with the receipt of such stock certificates, Company shall pay to
Employee, in cash or cash equivalents (including the cancellation of any
purchase-money indebtedness), an amount equal to the Purchase Price previously
paid for the Unvested Shares which are to be repurchased from Employee.



--------------------------------------------------------------------------------

2.3 Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Unvested Shares for which it is not timely exercised under
Section 2.2. In addition, the Repurchase Right shall terminate and cease to be
exercisable with respect to any and all Unvested Shares in which Participant
vests in accordance with the Vesting Schedule set forth in Exhibit B.

 

Notwithstanding the foregoing, the Unvested Shares shall become fully vested and
shall no longer be subject to the Repurchase Right upon a “Change of Control.”

 

2.4 Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any “Recapitalization” distributed with respect to the Unvested Shares
shall be immediately subject to the Repurchase Right, but only to the extent the
Unvested Shares are at the time covered by such right. Appropriate adjustments
to reflect such distribution shall be made to the number and/or class of
Unvested Shares subject to this Agreement and to the price per share to be paid
upon the exercise of the Repurchase Right in order to reflect the effect of any
such Recapitalization upon Company’s capital structure; provided, however, that
the aggregate purchase price shall remain the same. For purposes of this
Agreement, a “Recapitalization” shall mean any stock split, stock dividend,
recapitalization, reorganization, combination of shares, exchange of shares, or
other change affecting the outstanding Common Stock as a class without the
Company’s receipt of consideration.

 

2.5 Corporate Transaction.

 

(a) The Repurchase Right shall be assignable by Company to any successor entity
of Company in a merger or consolidation, share exchange, or sale, transfer or
other disposition of all or substantially all of the Company’s assets in
complete liquidation or dissolution of the Company; subject, however, to
termination on the Repurchase Right in accordance with Section 2.3 if a Change
of Control has occurred as a result thereof. However, to the extent the
successor entity does not accept such assignment, the Repurchase Right shall
lapse immediately prior to the consummation of the transaction with such
successor entity.

 

(b) To the extent the Repurchase Right remains in effect following any such
transaction, such right shall apply to the new capital stock or other property
(including any cash payments) received in exchange for the Unvested Shares in
consummation of such transaction, but only to the extent the Unvested Shares are
at the time covered by such right. Appropriate adjustments shall be made to the
price per share payable upon exercise of the Repurchase Right to reflect the
effect of such transaction upon Company’s capital structure; provided, however,
that the aggregate purchase price shall remain the same.

 

3. Delivery of Certificates. The certificates representing any Restricted Shares
which are subject to the Repurchase Right shall be held in escrow in accordance
with the provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

4. Shareholder Rights. Until such time as the Company exercises the Repurchase
Right, Employee (or any permitted successor in interest) shall have all the
rights of a shareholder (including voting, dividend and liquidation rights) with
respect to the Restricted Shares, subject, however, to the transfer restrictions
of Sections 5.2 and 6.

 

5. Securities Law Compliance.

 

5.1 Restricted Securities. The Shares have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”), and are being issued to
Employee in reliance upon the exemption from such registration provided by,
among other exemptions, the nonpublic offering exemption provided by
Section 4(2) of the 1933 Act and, therefore, are subject to restrictions on
further transfer under the 1933 Act. Employee hereby confirms that Employee has
been informed that the Shares are restricted securities under the 1933 Act and
may not be resold or transferred unless the Shares are first registered under
the Federal securities laws or unless an exemption from such registration is
available. Accordingly, Employee hereby acknowledges that Employee is prepared
to hold the Shares for an indefinite period and that Employee is aware that Rule
144 issued under the 1933 Act which exempts certain resales of unrestricted
securities is not presently available to exempt the resale of the Shares from
the registration requirements of the 1933 Act.

 

5.2 Disposition of Shares. Employee shall make no disposition of the Shares,
which are not subject to the Repurchase Right, unless and until there is
compliance with all of the following requirements:

 

(a) Employee shall have provided Company with a written summary of the terms and
conditions of the proposed disposition.

 

(b) Employee shall have complied with all requirements of this Agreement
applicable to the disposition of the Shares.

 

(c) Employee shall have provided Company with written assurances, in form and
substance satisfactory to Company, that (i) the proposed disposition does not
require registration of the Shares under the 1933 Act or (ii) all appropriate
action necessary for compliance with the registration requirements of the 1933
Act or any exemption from registration available under the 1933 Act (including
Rule 144) has been taken.

 

Company shall not be required (A) to transfer on its books any Shares which have
been sold or transferred in violation of the provisions of this Agreement or
(B) to treat as the owner of the Shares, or otherwise to accord voting, dividend
or liquidation rights to, any transferee to whom the Shares have been
transferred in contravention of this Agreement.

 

5.3 Restrictive Legends. The stock certificates for all the Shares shall be
endorsed with the legend set forth in subsection (a) below, and the stock
certificates for the Restricted Shares shall be endorsed with the legend set
forth in subsection (b) below:

 

(a) “The shares represented by this certificate have not been registered under
the Securities Act of 1933. The shares may not be sold or offered for sale in
the absence of (i) an effective registration statement for the shares under such
Act, (ii) a “no action” letter of the Securities and Exchange Commission with
respect to such sale or offer or (iii) satisfactory assurances to the Company
that registration under such Act is not required with respect to such sale or
offer.”

 

3



--------------------------------------------------------------------------------

(b) “The shares represented by this certificate are unvested and are subject to
certain repurchase rights granted to the Company and accordingly may not be
sold, assigned, transferred, encumbered, or in any manner disposed of except in
conformity with the terms of a written agreement dated April 19, 2002 between
the Company and the registered holder of the shares (or the predecessor in
interest to the shares). A copy of such agreement is maintained at the Company’s
principal corporate offices.”

 

6. Additional Transfer Restrictions. Notwithstanding any other provision of this
Agreement, the Employee shall not transfer, assign, encumber or otherwise
dispose of any of the Restricted Shares which are subject to the Repurchase
Right.

 

7. Escrow.

 

7.1 Deposit. Upon issuance, the certificates for the Restricted Shares which are
subject to the Repurchase Right shall be deposited in escrow with the Company to
be held in accordance with the provisions of this Section 7. Each deposited
certificate shall be accompanied by a duly-executed Stock Power of Attorney in
the form of Exhibit “A.” The deposited certificates, together with any other
assets or securities from time to time deposited with Company pursuant to the
requirements of this Agreement, shall remain in escrow until such time or times
as the certificates (or other assets and securities) are to be released or
otherwise surrendered for cancellation in accordance with 7.3. Upon delivery of
the certificates (or other assets and securities) to Company, Employee shall be
issued a receipt acknowledging the number of Restricted Shares (or other assets
and securities) delivered in escrow.

 

7.2 Recapitalization Reorganization. Any new, substituted or additional
securities or other property which is by reason of any Recapitalization as
contemplated under Section 2.4, distributed with respect to the Restricted
Shares shall be immediately delivered to Company to be held in escrow under this
Section 7, but only to the extent the Restricted Shares are at the time subject
to the escrow requirements hereunder. However, all regular cash dividends on the
Restricted Shares (or other securities at the time held in escrow) shall be paid
directly to Employee and shall not be held in escrow.

 

7.3 Release/Surrender. The Restricted Shares, together with any other assets or
securities held in escrow hereunder, shall be subject to the following terms
relating to their release from escrow or their surrender to Company for
repurchase and cancellation:

 

(a) Should Company elect to exercise the Repurchase Right with respect to any
Unvested Shares, then the escrowed certificates for those Unvested Shares
(together with any other assets or securities attributable thereto) shall be
surrendered to Company concurrently with the payment to Employee of an amount
equal to the aggregate Purchase Price paid for those Unvested Shares, and
Employee shall cease to have any further rights or claims with respect to such
Unvested Shares (or other assets or securities attributable thereto).

 

(b) Should Company elect not to exercise the Repurchase Right with respect to
any Unvested Shares held at the time in escrow hereunder, then the escrowed
certificates for those shares (together with any other assets or securities
attributable thereto) shall be immediately released to Employee.

 

4



--------------------------------------------------------------------------------

(c) As the Unvested Shares (or any other assets or securities attributable
thereto) vest in accordance with the Vesting Schedule described in Section 2.3
and set forth in Exhibit “B,” the certificates for those vested shares (as well
as all other vested assets and securities) shall be released from escrow upon
Employee’s request, but not more frequently than once every six months.

 

(d) All Unvested Shares which vest (and any other vested assets and securities
attributable thereto) shall be released within 30 days after the termination of
Employee’s employment with Company for any reason.

 

8. Special Tax Election

 

8.1 Section 83(b) Election. Under section 83 of the Internal Revenue Code of
1986 (the “Code”), the excess of the fair market value of the Shares on the date
any forfeiture restrictions applicable to such shares lapse over the Purchase
Price paid for such shares will be reportable as ordinary income on the lapse
date. For this purpose, the term “forfeiture restrictions,” among other things,
includes the right of Company to repurchase the Unvested Shares pursuant to the
Repurchase Right. Employee may elect under section 83(b) of the Code to be taxed
at the time the Shares are acquired, rather than when and as such Shares cease
to be subject to such forfeiture restrictions. Such election must be filed with
the Internal Revenue Service within 30 days after the date of this Agreement.
Regardless of whether the fair market value of the Shares on the date of this
Agreement exceeds the Purchase Price paid, the election must be made to avoid
adverse tax consequences in the future. THE FORM FOR MAKING THIS ELECTION IS
ATTACHED AS EXHIBIT “C” HERETO. EMPLOYEE UNDERSTANDS THAT FAILURE TO MAKE TO
MAKE THIS FILING WITHIN THE APPLICABLE 30-DAY PERIOD WILL RESULT IN THE
RECOGNITION OF ORDINARY INCOME AS THE FORFEITURE RESTRICTIONS LAPSE.

 

8.2 Filing Responsibility. EMPLOYEE ACKNOWLEDGES THAT IT IS EMPLOYEE’S SOLE
RESPONSIBILITY, AND NOT COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b)
OF THE CODE, EVEN IF EMPLOYEE REQUESTS COMPANY OR ITS REPRESENTATIVES TO MAKE
THIS FILING ON HIS OR HER BEHALF. EMPLOYEE FURTHER ACKNOWLEDGES THAT THE COMPANY
RECOMMENDS THAT EMPLOYEE CONSULT WITH A TAX PROFESSIONAL BEFORE MAKING AN
ELECTION UNDER SECTION 83(b) OF THE CODE.

 

9. Miscellaneous

 

9.1 Assignment. Company may assign the Repurchase Right to any person or entity
selected by the Board.

 

9.2 No Employment or Service Contract. Nothing in this Agreement shall confer
upon Employee any right to continue in the employment of Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of Company (or any parent or subsidiary employing or retaining Employee)
or of Employee, which rights are hereby expressly reserved by each, to terminate
Employee’s employment with Company at any time for any reason, with or without
cause.

 

5



--------------------------------------------------------------------------------

9.3 Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten days advance written notice under this paragraph to all other
parties to this Agreement.

 

9.4 No Waiver. The failure of Company in any instance to exercise the Repurchase
Right shall not constitute a waiver of any other repurchase rights that may
subsequently arise under the provisions of this Agreement or any other agreement
between Company and Employee. No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

 

9.5 Cancellation of Shares. If Company shall make available, at the time and
place and in the amount and form provided in this Agreement, the consideration
for the Restricted Shares to be repurchased in accordance with the provisions of
this Agreement, then from and after such time, the person from whom such shares
are to be repurchased shall no longer have any rights as a holder of such shares
(other than the right to receive payment of such consideration in accordance
with this Agreement). Such shares shall be deemed purchased in accordance with
the applicable provisions hereof, and Company shall be deemed the owner and
holder of such shares, whether or not the certificates therefor have been
delivered as required by this Agreement.

 

9.6 Undertaking. Employee hereby agrees to take whatever additional action,
including the furnishing of information to the Company, and execute whatever
additional documents Company may deem necessary or advisable in order to carry
out or effect one or more of the obligations or restrictions imposed on either
Employee or the Restricted Shares pursuant to the provisions of this Agreement.

 

9.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without resort to that State’s
conflict-of-laws rules.

 

9.8 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, Company and its successors and assigns and upon
Employee, Employee’s assigns and the legal representatives, heirs and legatees
of Employee’s estate, whether or not any such person shall have become a party
to this Agreement and have agreed in writing to join herein and be bound by the
terms hereof.

 

9.9 Administration. The Company retains administration rights with respect to
this Agreement. These rights include the discretion to (a) adopt, amend, and
rescind administrative and interpretive rules and regulations relating to the
Agreement; (b) construe the Agreement; and (c) delegate its duties hereunder to
such agents as it may appoint from time to time.

 

6



--------------------------------------------------------------------------------

9.10 Taxes. The Company may from time to time, in its discretion, require
Employee to pay to the Company, the amount that the Company deems necessary to
satisfy the Company’s current or future obligation to withhold federal, state or
local income or other taxes that Employee incurs as a result of this Agreement.
With respect to any required tax withholding, Employee may (a) direct the
Company to withhold from the shares of Common Stock to be issued to Employee the
number of shares necessary to satisfy the Company’s obligation to withhold
taxes, that determination to be based on the shares’ fair market value at the
time as of which such determination is made; (b) deliver to the Company
sufficient shares of Common Stock to satisfy the Company’s tax withholding
obligations, based on the shares’ fair market value at the time as of which such
determination is made; or (c) deliver sufficient cash to the Company to satisfy
its tax withholding obligations. If Employee elects to use such a stock
withholding feature, Employee must make the election at the time and in the
manner that the Company prescribes. The Company may, at its sole option, deny
Employee’s request to satisfy withholding obligations through Common Stock
instead of cash. In the event the Company subsequently determines that the
aggregate fair market value of any shares of Common Stock withheld as payment of
any tax withholding obligation is insufficient to discharge that tax withholding
obligation, then Employee shall pay to the Company, immediately upon the
Company’s request, the amount of that deficiency. Determination of the Common
Stock’s fair market value shall be made in good faith by the Company.

 

9.11 Amendments. The Company may amend, alter, suspend, discontinue or terminate
this Agreement; provided that, without the consent of Employee, no such Company
action may materially and adversely affect the rights of Employee under this
Agreement without Employee’s consent.

 

9.12 Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and the
Agreement shall be construed and enforced as if the illegal or invalid provision
had never been included herein.

 

9.13 No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Shares
granted hereunder.

 

9.14 No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

 

10. Definitions

 

10.1 Board means the Company’s Board of Directors.

 

10.2 Change in Control means the event that is deemed to have occurred if:
(a) the Company shall not be the surviving entity in any merger or consolidation
(or survives only as a Subsidiary of an entity other than a previously wholly
owned subsidiary of the Company), (b) the Company sells, leases or exchanges or
agrees to sell, lease or exchange all or

 

7



--------------------------------------------------------------------------------

substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company), (c) the Company is to be dissolved and
liquidated, or (d) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act (other than any stockholder or holder of
warrants or options to acquire capital stock of the Company on the date hereof),
acquires or for the first time controls or is able to vote (directly or through
nominees or beneficial ownership) after the date hereof (other than as the
direct result of a transfer by descent or distribution of a decedent’s estate)
fifty percent (50%) or more of the deemed issued and outstanding stock of the
Company having power ordinarily to vote for directors of the Company (on a
fully-diluted, as converted basis).

 

10.3 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

10.4 Person means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
trust or other entity; a Person, together with that Person’s “Affiliates” and
“Associates” (as those terms are defined in Rule 12b-2 under the Exchange Act),
and any Persons acting as a partnership, limited partnership, joint venture,
association, syndicate or other group (whether or not formally organized), or
otherwise acting jointly or in concert or in a coordinated or consciously
parallel manner (whether or not pursuant to any express agreement), for the
purpose of acquiring, holding, voting or disposing of securities of the Company
with such Person, shall be deemed a single “Person.”

 

10.5 Subsidiary means with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.

 

COMPANY:

MONITRONICS INTERNATIONAL, INC.

By:

 

/s/ James R. Hull

--------------------------------------------------------------------------------

Name:

  James R. Hull

Title:

  President and CEO

EMPLOYEE:

By:

 

/s/ James R. Hull

--------------------------------------------------------------------------------

Name:

  James R. Hull

Title:

  President and CEO

 

9



--------------------------------------------------------------------------------

EXHIBIT B

VESTING SCHEDULE

 

  •   100% shall vest on the date of this Agreement

 

10